255 U.S. 349
41 S.Ct. 332
65 L.Ed. 671
WESTERN PAC. R. CO.v.UNITED STATES.
No. 136.
Argued Jan. 13, 1921.
Decided March 7, 1921.

Mr. William C. Prentiss, of Washington, D. C., for appellant.
[Argument of Counsel from pages 350-352 intentionally omitted]
Mr. Assistant Attorney General Davis, for the United States.
Mr. Justice McKENNA delivered the opinion of the Court.


1
The basic proposition in this case, and most of its subsidiary considerations, are the some as in Oregon-Washington Railroad & Navigation Co. v. United States (No. 134) 255 U. S. 339, 41 Sup. Ct. 329, 65 L. Ed. ——. It was argued at the same time as the latter case, and, as in that case, it is to recover amounts withheld by the accounting officers of the government as land-grant deductions in settlements for transportation of the personal effects of army officers.


2
It is asserted, however, that this action differs from No. 134 in that the Western Pacific Railroad was not completed and in operation until 1910, so that it is said 'there is absent the element of previous course of dealings relied upon by the government, and in that there was introduced in evidence' testimony to the effect that the first voucher presented for transportation service was for full tariff rates.


3
It is stated in the findings that the real claimants in the case are the receivers of the railroad but that its name is used to designate claimants for convenience, and that between June 10, 1910, and March 18, 1915, the railroad at the request of the United States, as shipper or consignor, received from other railroad companies at connecting points, on government bills of lading, and transported over its lines, the effects and property of officers of the United States army, changing stations under orders.


4
It further appears that from June 10, 1910 to March 18, 1915, the presentation of claims, character of vouchers accompanying the same, action thereon by the accounting officers of the government, payment and receipt were the same as in No. 134, except it is found that——


5
'Settlements for charges on freight shipments on government      bills of lading were in charge of one David A. McLean, head      of the freight revising bureau in the office of the general      auditor of the plaintiff [appellant] in San Francisco.'

And it is found:

6
'It was the practice of said McLean to revise the bills of      lading and apply the rates applicable on the traffic at      commercial rates, make the land-grant deduction and compute      the freight charges at the net rate. After a month's bill of      lading had been revised it was his practice to check up with      the quartermaster's office and adjust differences, where      there were any differences, as to the correct charges. He      then caused the claims to be stated on the prescribed voucher      form and after being signed they, with the bills of lading      attached, were forwarded to the quartermaster for payment. It      appears that to the best recollection of said McLean he      stated the first of these claims, during this period, at      commercial rates, but being informed by the quartermaster's      office of the applicability of land-grant rates under the      holding of the Comptroller and the established practice, he      restated the claim on a land-grant basis. It further appears      that he had just come to the service of the plaintiff; that      he had had no experience in the rendering of bills for      government transportation; that as soon as he learned the      custom with reference thereto he rendered bills for      transportation of the character here involved at land-grant      rates and continued to do so during all of said period. The      rendering of the bill referred to at commercial rates, if in      fact he so rendered it, was due to his ignorance of      established practice and not because of any intention to      question the propriety of the practice or to claim as a      matter of right the application of commercial rates. It is      not shown that at any time during this entire period he ever      questioned the application of land-grant rates to such      transportation or protested any settlements on that account,      but all bills rendered by him, except as stated, were      rendered at land-grant rates, and when so rendered he did not      expect any further compensation and never expected      compensation at other than land-grant rates until after the      decision of the Chicago, Milwaukee and St. Paul Case by this court.'1


7
It is further found that——


8
'The difference between the amounts claimed by the plaintiff      and paid on account of said transportation during said period      and the amount it would receive had it claimed and been paid      full commercial rates without landgrant deduction is      $5,760.89.'


9
The rulings of the accounting officers are detailed in the findings.


10
From March 18, 1915, to August 1, 1916, it is found that appellant was entitled 'to payment at the regular tariff rates applicable.' The government accounting officers, notwithstanding, 'issued warrants for net amounts after making land-grant deductions.' Against this appellant protested. The amounts deducted amounted to $851.78.


11
The conclusion of the court was, and its decision was, that appellant was entitled to judgment for the sum of $851.78 and that as to the other amounts its petition should be dismissed. For this the court gave as authority its decision in the Denver & Rio Grande R. R. Co. v. United States, No. 33301, 54 Ct. Cl. 125, decided on the same day.


12
The opinion in the latter case is set out in the record at page 16.


13
The argument in this case is the same as in No. 134, and rests on the same considerations. This case, as we have seen, was decided on the authority of Denver & Rio Grande R. R. Co. v. United States and the latter on the B. & O. R. R. Co. v. United States, 52 Ct. Cl. 468, and No. 134.


14
A contention, however, is made that was not made in No. 134; that is, that——


15
'Under the Interstate Commerce Law the final carrier      (appellant was final carrier of the transportation with which      this case is concerned) is not only empowered to collect the through charge, but is burdened      with the duty and obligation of collecting the full published      tariff rate and is powerless to relieve or release a shipper      or consignee from any part of the same.'


16
The further contention is that within this obligation is the property in the pending case. The immediate answer is that section 22 of the Interstate Commerce Act (Comp. St. § 8595) permits reduced rates to the United States and that by Conference Ruling of the Interstate Commerce Commission No. 33 of February 3, 1908, section 22, is made applicable to property transported for the United States. The transportation in the present case was for the government and in providing for it and paying for it the government performed a governmental service.


17
Judgment affirmed.


18
Mr. Justice PITNEY and Mr. Justice CLARKE concur in the result.



1
 50 Ct. Cl. 412.